Motion Granted in Part and Denied in Part; Appeal Dismissed and
Memorandum Opinion filed October 13, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00473-CV


                    AVALON ADVISORS, LLC, Appellant

                                         V.

                     CHARLES JUSTIN LUKE, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-84191


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed June 24, 2020. Pursuant to a
notification from the parties that they had reached a settlement, we abated the
appeal on September 20, 2022. On October 3, 2022, appellant notified this court
that the parties have settled, and appellant moved to dismiss its appeal. See Tex. R.
      App. P. 42.1(a)(1). The motion to dismiss does not reflect that appellee
agreed to the motion.

      The motion is granted in part as to the dismissal of the appeal. Id. The
motion is denied in part as to appellant’s request that “costs [are] to be taxed
against the party incurring the same.”1 Tex. R. App. P. 42.1(d) (“Absent agreement
of the parties, the court will tax costs against the appellant.”).

      The appeal is reinstated and dismissed.

                                              PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan




      1
          It appears all costs were initially paid by appellant.

                                                            2